ON PETITION FOR REHEARING.
A petition for rehearing has been filed by respondent which we have carefully considered, together with the brief in support thereof and appellant's reply thereto, as well as the brief of amici curiae.
This action was not brought or tried upon the theory that respondent was entitled to recover the stipulated purchase price for the quantity of water actually made available or delivered to appellant and to foreclose its Carey Act lien for the quantity of water so delivered or made available and used by appellant, but, on the contrary, respondent took the position that it was entitled to foreclose for the full amount of the purchase price of water contracted for, irrespective of the quantity of water delivered or made available. Respondent conceding that the amount of water contracted for was not available and had not been delivered, and it further appearing that the amount of water so delivered or made available was not sufficient for the successful irrigation of appellant's land, there could be no recovery for the full amount contracted for, in the absence of the delivery of the amount of water specified in the contract or of an amount sufficient and reasonably necessary for the successful irrigation of appellant's land in accordance with the usages of good husbandry.
As was said in the case of Twin Falls-Oakley Land  Water Co.v. Martens, 271 Fed. 428, at page 434:
"But, as the appellant company failed to deliver a quantity of water sufficient to comply with its contract and to enable the defendant to reclaim his land, it cannot rely upon the contract as ground of foreclosure for the full amount of deferred payments."
The question whether or not respondent was entitled to have the purchase price proportionately reduced and entitled to have its lien foreclosed for a proportionate amount was not here for determination and was not decided. In passing *Page 108 
upon that question in the original opinion the following language was used:
"No right to the foreclosure of a Carey Act lien for the full amount of the contract price accrues until there is made permanently available to the settler an ample supply of water adequate for the proper and sufficient irrigation of his land, or at least the amount specified in the contract.
"For the reasons that a permanent supply of water, either in the quantity specified in the contracts, or in a quantity ample and adequate to the proper and sufficient irrigation of appellant's land, has not been furnished, we hold that neither under its contracts nor under the statutes can the respondent maintain this action for the full amount thereof."
The petition for rehearing is denied and the cause is remanded, with directions to the trial court to permit the pleadings to be amended.
William A. Lee, C.J., and Wm. E. Lee, Givens and Taylor, JJ., concur.